 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Mine Workers of America,Local Union No5926andUnitedMine Workers of America,District 29 and United Mine Workers of America, InternationalUnionandSunriseMining,IncCases9-CP-317-1 9-CP-317-2 and 9-CP-317-3November 10 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn June 21 1988 Administrative Law JudgeRichard H Beddow Jr issued the attached decisionThe Charging Party filed exceptions and asupporting brief and the Respondents filed a briefin response to the exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings I andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedIThe Charging Party has excepted to some of the judge s credibilityfindingsThe Board s established policy is not to overrule an administrative lawjudge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findingsAdditionallywe are satisfied that the Charging Party s contentionsthat the judge was biased are without merit There is nothing in therecord to suggest that his conduct at the hearing his resolution of credibilityhis rulings or the inferences he drew were affected by any bias orprejudiceDonald A Becher Esqfor the General CounselGrantCrandellEsqofCharlestonWest VirginiaGeorgeDavisEsqof BeckleyWest Virginia andSteveYokichEsqof ChicagoIllinoisfor the RespondentsJerry Cameron Esqof BluefieldWest Virginia for theCharging PartyDECISIONSTATEMENT OF THE CASERICHARD H BEDDOW JR Administrative Law JudgeThese consolidated cases were heard in WelchWestVirginia on January 14 1988 briefs subsequently werefiled by the General Counsel and the Union The proceedings are based on charges filed July 20 1987 i byIAll following dates are in 1987 unless otherwise indicatedSunrise Mining Inc of Vansant Virginia The RegionalDirectors consolidated complaint dated August 13 alleges that Respondents Local Union No 5926 District29 and International Union of the United Mine Workersof America violated Section 8(b)(7)(C) of the NationalLabor Relations Act by picketing the Charging Party sminesite for more than 30 days without filing a representation petitionOn a review of the entire record in this case and frommy observation of the witnesses and their demeanor Imake the followingFINDINGS OF FACTIJURISDICTIONSunriseMining is a Virginia corporation engaged inthe business of mining coal near Jolo and BradshawWest Virginia It mines coal for Eastern Energy Corporation located in Maxie Virginia and received paymentsin excess of $50 000 for this work from Eastern in 1987The Employer also shipped over $50 000 worth of coaldirectly from West Virginia to Virginia and it purchasedover $50 000 worth of supplies from Virginia for use initsWest Virginia operations during 1987Under thesecircumstances it is concluded that at all times material itis an employer engaged in operations affecting commercewithin themeaningof Section 2(2) (6) and (7) of theAct and I find that it effectuates the policy of the Act toexercise jurisdictionIt isadmitted that each Respondentisa labor organization within the meaning of Section2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICEThe Employers Jolo mine is located on BradshawMountain which lies partly in McDowell County WestVirginia and partly in neighboring Virginia The majorindustry in McDowell County is coal mining That industry is severely depressed and between 60 and 70 percent of local coal miners in McDowell County are unemployedMines in theMcDowell Countyare generallysubject to United Mine Workers contracts and the Unionactively promotes its organization and membership in theareaThe Employer is a Virginia corporation run by Virgmia residentsAll thecoal that is mined goes to Virginis for processing and almost all the mining supplies arebought in Virginia The Employer first began to preparethe minesite for mining in the spring of 1987 and almostall the miners who were originally hired were from VirginiaUnion Organizer John Pertee is employed by theInternational Union s region 2 office in CharlestonWestVirginiaHe was appointed to that position by the president of the International and although he is assigned toserve the area of District 29 he is not employed by thatentitywhichisa separate autonomousbody whosepresident has no control over Pertee s activities 2 howev2Pertee admits that he described himself as an employee of District 29to a Board agent however I credit his testimony that this was a misstatement of his actual assignment toDistrict 29291NLRB No 102 MINE WORKERSLOCAL 5926er it provides office space and support services forPertee at its subdistrict office inWelch Similarly he isnot employed by or subject to the control of Local 5926which Local has geographical jurisdiction in the area ofBradshaw Mountain where the alleged unfair labor practice took placePertee s duties include coordinating organizing drivesand researching and surveying nonunion companies Hetestified that when he hears of new companies he tries toget information about them and tries to set up a meetingto find out if they are under a contract or will sign the1984 agreementThe local and district unions rely on the Internationalorganizer for expansion within their territory and duesfrom any additional membership that results from a successful organizing drive are shared in equality by thelocal the district and the InternationalPertee testified that he visited the minesite in midMay after receiving phone calls from local laid offminers who had become aware of preparatory activityand who were anxious about the possibility of work Hetestified that he attempted to speak with a representativeof management and was told that the mine would be runby people out of Virginia and that it would be nonunionHarold and Ray VanDyke owners of the Employertestified that on March 25 shortly before their Jolo mineactually began operations Pertee came to the minesiteand he said that he had been sent to see if he could getthem to sign a contract Ray VanDyke asked Theywho' and Pertee said the UMWA Ray recalls himsaying theLocal UMWA Ray VanDyke asked if hemeant to have VanDyke sign the wage contract with theUnited Mine Workers of America to which Pertee answered yes Ray VanDyke then told Pertee that theycould not afford to sign a UMWA contract because he(the Employer) would not be getting paid enough for thecoal and could not afford the benefits under the contractPertee said that he made no demand for recognition orfor a contract during this conversation but pointed outthat they were West Virginia mines that successfullyworked low seams of coal (the coal involved) and paidunion scaleand benefitsVanDyke told Pertee that perhaps the other employers could afford it but he couldnot Pertee said that he wished he could get them to signa contract but they indicated they were a nonunion operation in Virginia and were not interestedThree of the Employers Virginia miners testified thatthe first week they worked they saw pickets at the mineaccess road as they were riding home together fromwork They were flagged down by the pickets Afterthey stopped Pertee identified himself and asked if theywould fill out one of the union cards or would help himorganize the mine One member of Local 5926 who waspresent also asked the same questions to one of the employeesPertee testified that he had gone to theminesite onMay 27 after he was called by local resident and unionmember Noah Meadows and told that the local communitywas upset because the Employer would not acceptjob applications and had told them they were bringingtheir own people from Virginia Pertee told Meadows hehad talked with management and did not think they645could be organized but he agreed to meet with severallocal people and go to the mine to see thesituationAfter he spoke to several employees as they were leaving the minesiteother cars went by without stopping ordrove off and Pertee told Meadows that they would notbe able to organize the mine Several other persons wereupset and asked what could be done and Pertee repliedthat the only thing he knew of would be a communityprotest against the mines practice of not hiring localpeopleThe next morning a group of about 15 to 18 peoplewhich included5 union members some retired minersand some community residents without union affiliationwent to the area of themine entranceand began a community protestPertee joined the group for the expressed purpose of showing union support for the cornmumty interestsHe then continued to visit the proteston a regular basis but made no further recognitional ororganizationalattemptsDavid Hicks a formermine foremanwho worked forthe town of Bradshaw saw the preparatory activity atthe minesite in April He asked about a supervisory joband was told to check back latter He did so twice andwas told they already had a crew mostly from VirginiaHe passed the road tothe mine inlateMay observed agroup and stopped to see what was going on He recograzed Noah Meadows because Hicks previously hadbeenMeadows supervisor and was told by Meadowsthat it was a community protest for jobs in their countyHe joined the group for 3 days that week and 3 days thenext week He testified that he had personal knowledgeof five or six of the protesters who he knew and whowere not union membersBonniePuckeet operatesa restaurantinBradshawabout 1 mile from the SunriseminesiteOn May 28 or 29her brother told her that he had seen a group of menprotesting for jobs and suggested she help them out bytaking them something to eat After finishing her lunchbusiness she did so and on 15 to 20 occasions over thenext several weeks she again supplied free food for theprotesters because she was concerned that themine operator had broughtmen in fromVirginia and she wantedthe local miners from McDowell County to have jobsShe also testified regarding her knowledge of other persons includingseveralwomen who were not affiliatedwith the Union and who supported the protest at theminesitein conversation at her restaurant and by providing sodas in additionto items sheherself had paid forand suppliedPuckeet receivedsomeleaflets from the protesters andshe made them available to the patrons of her restaurantHer mother also took leaflets to other locations Theseleaflets alsowere distributed at the protest site and wereentitledMcDowell County Coal Miners For EconomicJusticeThe leaflets noted the unemployment in thecounty and the effect on the community s ability to survive in the face of the jobs at Sunriseminesite going toout of state residents and it identified a number of publicofficials that readers were urged to contact The leafletdid not mentionunions orthe UMWA 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe protesters continued their action until mid JuneNo effect was made by anyone to block egress or entrance to the minesite and no organizational or recognitional actions took place after the first day of picketingNeither the Van Dykes nor any of their employees hadany further conversations with Pertee or the protestersafterMay 28On June 12 the Employer sought a preliminary injunction in state court against Local 5926 based on its allegations that unlawful picketing was creating a danger ofimmediate and irreparable injury loss damage and harmto persons and property by the number conduct and activities of the picketersThe Employers complaint alsoalleged thatalthough plaintiff has called on defendantsto cease their illegal and improper activities defendantshave not done soHarold Van Dyke who signed thecomplaint admitted that these alleged actions had notoccurred but that he had signed a document prepared byhis lawyerThe picketing stopped for approximately a week as aresult of the injunction but began again after the court sorder was modified to allow nine persons to picket Picketing continued on an apparent sporadic basis until theprotest died out on July 20 Pertee testified that duringthis period of time he had been unaware of any Federalcircuit court order that might have restricted the Unionspicketingpracticesbut stated that he subsequentlybecame aware of such an order during mid JulyOn August 26 over a month after the picketing endedHarold Van Dyke signed a petition on behalf of the Employer seeking an election in which he stated that picketing was then going on 3 As noted above the Employerhad filed this unfair labor practice charge on July 20about the time the picketing endedIIIDISCUSSIONUnder Section 8(b)(7)(C) of the Actit is an unfairlabor practice for a labor organization to picket an employerWhere an object thereof is forcing orrequiring anemployer to recognize or bargain with a labor organizationas the representative of his employees orforcing orrequiringthe employees of an employerto accept or select such labor organization as theircollectivebargainingrepresentativewhere suchpicketing has been conducted without a petitionunder section 9(c) being filed within a reasonableperiod of time not to exceed thirty days from thecommencement of such picketingHere union organizer John Pertee is shown to havemade investigatory contacts with the operators of a newmining operation in McDowell CountyWest Virginiaand to have participated in 1 day of picketing at whichtime he engaged in preliminaryorganizational type activitiesby questioning the operators and employees of8 R Exh 2 marked at 113 of the transcript was inadvertently not received on the record and it is admitted into evidencethemine about the possibility of recognition of theUnion or the organization of the employeesOther than the verbal conduct by Pertee who hadidentified himself as a union organizer no other outwardmanifestation of union participation in the protest wasshown except for the indication that one protester worea union hat and said to an employee that theyhadpeople out of work and that one other protester had asign that said for a better mine hire a West VirginiaUMWA minerIt also isnoted that after the first daythe companymanagersand employees stated that theyavoided looking or communicating with the protestersthe Company s owners made no attempt to investigate orcommunicate with the protesters no obvious union organizationalor recognitional action took place no effortswere made to block egress or entrance to the minesiteand the protesters engaged in no dangerous or improperconductThere also is no indication on this record that Perteeor any otherunionofficial dominated or cortrolled theprotesters activitiesTo the contrary the affirmative evidence shows that the protest was endorsed and conducted by a broad based group of individuals many of whomhad no direct or indirect relationship with the Union butwho otherwise actively participated in the protest as amanifestation of community support for the concept ofemployment of local rather than out of state workers 4Moreover some burden rests on the General Counsel toaffirmatively show that the Union and union membersother than agent Pertee were engaged in the subjectpicketing and to refute Respondents defense that thegroup picketing at the minesite was made up of community protesters acting on behalf of their own interest andnot on behalf of the Union Here no such affirmativeshowing has been madeAs noted the context of the only leaflet distributed bythe protesters was directed at jobs for local unemployedworkers and made no mention of Unions or the UMWAIt also appears that Pertee s presence at the first day ofthe protest was made at the invitation of local peopleand was done without any union directed initiative aimedat organizationalpicketingUnder these circumstances Ifind that the fact that some members of the union participated in the protest is insufficient to show that the activity was a union endorsedorganizationalpicketing effortMoreover the mere showing that Pertee took the opportunity to pursue an inquiry on the possibility of recognition of the Union or organization of the employees andthat he subsequently continued to frequently be presentat the protestsite fallsfar short of proving that theUnion engaged in activities violative of Section8(b)(7)(C) of the Act especially in view of the absenceof any substantive showing that any organizational or recognitional union activity occurred after the first day ofThe General Counsel suggests that much of the testimony regardingthe involvement of nonunion persons in the picketing is hearsay I findhowever that such testimony embraces personal knowledge that goesbeyond what these other individuals may have said about their union ornonunion status And to the extent that portions of their beliefs regardingthe status of other persons could be considered to be based on what thesepersons had said I find it to be relevant and reliable in nature and therefore properly admissible under the circumstances MINE WORKERSLOCAL 5926647the protestAlthough the General Counsel suggests thatfour named union members (Same Fergill Ernest RobertsPaul Roberts and Noah Meadows) also were actingon behalf of the Union none of these individuals wascalled to testify and otherwise there is no evidence regarding their conduct except some peripheral referenceto their sometime presence at the protest site Finallythere is no showing that the Union engaged in any subterfuge in order to disguise the true nature of the activityat the protest siteI therefore conclude that as a matter of fact the picketing of the Charging Party s mine began as a community protest that this protest was utilized on 1 day byunion agent Pertee as a vehicle for exploring the possibility of gaining union recognition or gaining the employees that this effort was abandoned the same day andthat the picketing continued as a community protest independent of any union direction and control and independent of any union organizational or recognitional objectiveNo handbilling on behalf of the Union occurred andthe minimal presence of any union related manifestations(one union hat one or two signs that contained an employment rather than an organizational message and thefrequent appearance of an individual known to be aunion organizer) lacks the substance necessary tosignalthat there was a union presence that would givethe impression that union organizational or recognitionalpicketing was going on in a traditional sense seeTeamsters Local 688 (Levitz Furniture)205 NLRB 1131 (1973)and Iconclude that the Respondents are not shown tohave engaged in picketingI find that the activity that took place at the ChargingParty s minesite (especially after the first day) is notshown to have constituted other than a community protest over jobs and that this protest was an exercise in freespeech protected by the first amendment to the Constitution of the United StatesAlthough the local court issued an injunction based onHarold VanDyke s allegation that illegal picketing wasoccurringVanDyke admitted that he did not know ifany of the protesters (except Pertee) were connectedwith the UMW that he never spoke to Pertee after May28 that he never asked Pertee or any one else to stop theprotest except through the subsequent physical act ofposting the court s restraining order and that the protesters did not engage in any dangerous or improper conductAccordingly I find that the injunction was founded on admittedly false and exaggerated statements5 regarding the nature of the activity at the protest site Thispattern of carelessness or misinformation continued whenthe Charging Party subsequently presented an electionpetition to the Board in August and alleged that picketing was still then going on 1 month after the protest hadended in July Under these circumstances I find that theissuance of injunctive relief has no bearing on the factualand legal determinations made here Otherwise I findthat the circumstances described immediately aboveshow a willingness by the management of the ChargingParty to disregard or ignore truthfulness or accuracy initsdescription of pertinent events and therefore is relevant to my evaluation of the credibility of their testimonyAccordingly to the extent such testimony mightconflict with any factual findings here I find such testamony not to be credibleIn light of my conclusions that Respondents have notengaged in picketing and that the occurrence in questionin fact was a community protest conducted independentof control or direction by the Respondents I thereforefind that the conduct in question is not subject to regulation under Section 8(b)(7)(C) of the Act and that the Respondents have not been shown to have engaged in anyunfair labor practices as alleged in the complaintAccordingly the complaint must be dismissedCONCLUSIONS OF LAW1Each Respondent is a labor organization within themeaning of Section 2(5) of the Act and it will effectuatethe purposes of the Act to assert jurisdiction here2Respondents did not establish and maintain a recognitional or organizational picket line at the Employer sminesite and did not engage in an unfair labor practice inviolation of Section 8(b)(7)(C) of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended6ORDERIt is recommended that the complaint be dismissed inits entirety5 These statements appear to have been an attorney s use of terminology designed to include the elements necesary to secure injunction reliefrather than a description of any substantive occurrences at the protestsite6 If no exceptions are filed as providedby Sec 10246 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes